Citation Nr: 1402793	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased evaluation for service-connected posttraumatic stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1967 to May 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision.

Relevant records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  The Board has reviewed all electronic and paper records associated with this file.  There are no relevant records in the Veterans Benefits Management System.


REMAND

In a February 2013 submission, the Veteran's representative requested a new examination, noting that medical information in the file was over 18 months old, and that the Veteran now sees a VA professional monthly.  This suggests a worsening of the disorder.  Thus, the Board does not have adequate information to evaluate the current severity of the service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or electronic claims file all outstanding records of treatment, to include those dated after September 2013.  If any requested records are not available, that fact must clearly be documented in the claims file.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


